28 A.3d 916 (2011)
Jeanette L. MYERS, Appellee
v.
Paul J. MYERS, II, Appellant.
No. 7 MAP 2011.
Supreme Court of Pennsylvania.
Argued September 15, 2011.
Decided September 29, 2011.
Shawn Patrick McLaughlin, Matthew Donald Menges, Menges, McLaughlin, Cunningham & Kalasnik, P.C., York, for Paul J. Myers, II.
Lauren Beth Kearney, Edward Andrew Paskey, Kagen, MacDonald & France, P.C., York, for Jeanette L. Myers.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
The appeal is dismissed as having been IMPROVIDENTLY GRANTED.